IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-10437
                            Summary Calendar


ANTONIO RODRIGUEZ,

                                       Petitioner-Appellant,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL; ANNE ESTRADA,
District Director, Immigration & Naturalization Service,

                                       Respondents-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                         (3:01-CV-1855-R)
                       --------------------
                         January 20, 2003
Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Antonio Rodriguez, an alien, appeals the

district court’s denial of his 28 U.S.C. § 2241 petition for writ

of   habeas    corpus   challenging   his   deportation   order.   The

transitional rules of the Illegal Immigration Reform and Immigrant

Responsibility Act (IIRIRA) govern his case.       See Rodriguez-Silva

v. INS, 242 F.3d 243, 246 (5th Cir. 2001).

     Rodriguez was deported after the district court denied his

petition.     Statutory provisions governing transitional rules cases


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
specify that orders of deportation shall not be reviewed after an

alien has left the United States.                  8 U.S.C. 1105a(c) (1994); Lara

v. Trominski, 216 F.3d 487, 491-92 (5th Cir. 2000) (interpreting

applicable statute in a transitional rule case); see Quezada v.

INS, 898 F.2d 474, 476 (5th Cir. 1990), and Umanzor v. Lambert, 782

F.2d 1299, 1302 (5th Cir. 1986).

       Although we indicated in Lara that jurisdiction might exist

despite that     statutory   bar      if       a    person    like   Rodriguez   could

demonstrate that his prior deportation involved a gross miscarriage

of justice, Lara, 216 F.3d at 493, Rodriguez does not argue that

his deportation constituted such a miscarriage; and indeed it did

not.    Notably, he was not eligible for relief under the statute on

which    he   relies   because   he    was         never     lawfully   admitted   for

permanent residence in the United States.                       8 U.S.C. § 1182(c)

(1995); see Fedorenko v. United States, 449 U.S. 490, 514-16

(1981), and Matter of Longstaff, 716 F.2d 1439, 1441 (5th Cir.

1983).    We therefore lack jurisdiction to hear his appeal and must

dismiss it.

DISMISSED.




                                           2